Citation Nr: 1121743	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  03-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and E. S.


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION


The Veteran, who is the Appellant, served on active duty to include the period from May 1973 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2002 of the Department of Veterans' Affairs (VA) Regional Office in Columbia, South Carolina.

In July 2006, the Board remanded the case to afford the Veteran a new hearing as the Veterans Law Judge, who conducted his hearing in January 2005, had retired.  In November 2006, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In January 2009 and in February 2010, the Board remanded the claim for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

In January 2009 and in February 2010, the Board remanded the claim for a VA examination to determine whether the Veteran has any current psychiatric disorder other than posttraumatic stress disorder, which is due to service.  

On VA examination in May 2010, the VA examiner concluded that the Veteran may have an independent major depressive disorder associated with posttraumatic stress disorder versus a substance-induced mood disorder.  As the association between major depressive disorder and service, if any, is not clear, further development under the duty to assist is needed. 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine:

a).  Whether the Veteran has major depressive disorder or other psychiatric disorder other posttraumatic stress disorder or substance-induced mood disorder, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), that major depressive disorder or other psychiatric disorder other posttraumatic stress disorder or substance-induced mood disorder, is related to service from May 1973 to May 1976.

If however after a review of the record, an opinion is not possible without a resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be determined because there are several potential causes, if so identify the other potential causes in the record, when one cause, namely, naval service, is not more likely than any other to cause the current psychiatric disorder other than posttraumatic stress disorder or substance-induced mood disorder, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record.








2. After the development has been completed, adjudicate the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



